Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of June 20th 2022 has been considered.
Claims 13 and 14 are cancelled.
Claims 1-12 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and  7-12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Arnaud et al., “Chicken fat dry fractionation: Effects of temperature and time on crystallization, filtration and fraction properties” (‘Arnaud1’), NPL Arnaud et al., “Suitable cooling program for chicken fat dry fractionation” (‘Arnaud2’) (from Eur. J. Lipid Sci. Technol. 109 (2007) 127-133), NPL Arnaud et al., “Thermal characterization of chicken fat dry fractionation process” (‘Arnaud3’) (from Journal of Food Engineering 72(2006) 390-397) and NPL Timms., “Fractional Crystallisation – The Fat Modification Process for The 21st Century” (from Malaysian Oil Science and Technology 2005, Vol. 14, No. 1) in view of Kaas (USPat.Pub 2006/0268659 A1).

Regarding claims 1-4, 7-10 and 11: Arnaud1 discloses of dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241). Arnaud1 specifically discloses an example where the solid fat crystals were collected at 14.3 ºC (see Arnaud1 page 243).
As to the volume of the sample recited in claims 1 and 11: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat in 2.0 litter vessels; However, given the fact that the fractionation of crude fat can be scaled up, the mere scaling up of the poultry oil fractionation in Arnaud1, Arnaud2 and Arnaud3 50 litters would have been obvious to a skilled artisan at the time the application was filed. As set forth in MPEP §2144.04 (IV)(A), “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
As to the use of a cold room at a predetermined temperature as recited in claims 1 and 11: Arnaud1 discloses of dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind where the fat is cooled by a cold water jacket-type vessel (see Arnaud1 pages 239-241) and  Timms discloses that crystallizing fat in a cold room at a predetermined temperature is well known and convention in the art (see Timms abstract; sections 2.1-2.3 and page 5, right column).
As to the mixing using a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the inner wall of the mixing bowl recited in claims 1 and 11: Arnaud3 discloses agitating the fat during crystallization was well known and conventional (see Arnaud3 page 391; figure 1). Moreover, Arnaud1, Arnaud2 and Arnaud3 disclose of using variable-speed agitator during crystallization (see Arnaud1 page 240, left column; Arnaud2 page 128, left column; and Arnaud3 page 391). Arnaud1, Arnaud2 and Arnaud3 disclose of using agitation rates that are higher than the rate recited in claim 9, Arnaud3 discloses that using slow agitation rate allows for a homogenous temperature without breaking crystals being formed (see Arnaud3 page 391) and Timms discloses the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column), but Arnaud1, Arnaud2, Arnaud3 and Timms fail to disclose using a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the an inner wall of the mixing bowl; However, Kaas discloses using a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the inner wall of the mixing bowl to provide better mixing (see Kaas abstract; paragraphs [0006]-[0008]; figures 1-5). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Arnaud1, Arnaud2, Arnaud3 and Timms and to have used a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the inner wall of the mixing bowl to provide better mixing, and thus arrive at the claimed limitations.
As to the agitation rates of the silicone attached mixer scraping paddle recited in claims 1, 9 and 11: Arnaud3 discloses agitating the fat during crystallization was well known and conventional (see Arnaud3 page 391; figure 1). Moreover, Arnaud1, Arnaud2 and Arnaud3 disclose of using variable-speed agitator during crystallization (see Arnaud1 page 240, left column; Arnaud2 page 128, left column; and Arnaud3 page 391). Arnaud1, Arnaud2 and Arnaud3 disclose of using agitation rates that are higher than the rate recited in claim 9, Arnaud3 discloses that using slow agitation rate allows for a homogenous temperature without breaking crystals being formed (see Arnaud3 page 391) and Timms discloses the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Arnaud1, Arnaud2 and Arnaud3 and to have adjusted the agitation rate and standing time in order to encourage the development of large crystals and to maintain homogenous temperature without breaking crystals being formed, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the higher or different ratios of MUFA and PUPA to SFA recited in claims 1 and 11: Given the fact that dry fractionation is known to provide stearin fractions with a higher saturated fatty acid content and olein fractions with higher unsaturated fatty acid content (see Arnaud3 introduction on page 390) and since the crude oil is a mixture of the olein and stearin fractions, the harvested poultry oil (i.e., olein fraction) clearly has higher monounsaturated fatty acid content than the crude oil. 
As to the temperatures and durations recited in claims 1-3, 7 and 11: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394), but fail to disclose the temperatures and durations recited; However, Arnaud1, Arnaud2, Arnaud3 and Timms disclose the physical/textural properties of the fractions depend on the temperature and duration of crystallization (see Arnaud1 whole document, Arnaud2 whole document, Arnaud3 whole document and Timms pages 3-5) and the rate of stirring (gentle agitation and/or no agitation) to encourage development of large crystals is well known (see Timms page 3, left column). Therefore, it would have been obvious to a skilled artisan to have modified Arnaud1, Arnaud2 and Arnaud3 and to have adjusted the fractionation temperature, duration and stirring rates in order to attain fat with desired physical/textural properties and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 12: While Arnaud1, Arnaud2 and Arnaud3 are silent regarding the intended use of the fractionated poultry oil recited in claim 12 (i.e., preparing a dietary oil), the intended use recited in claim 12 does not provide the claimed method with a manipulative difference between the positively recited method steps and those disclosed in Arnaud1, Arnaud2 and Arnaud3, and therefore the intended use recited in claim 12 does not provide a patentable distinction over the prior art.  

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over NPL Arnaud1, Arnaud2, Arnaud3, Timms and Kaas as applied to claims 1-4 and  7-12 above, and further in view of Seynaeve et al (EP 0651046 A1).
Regarding claim 5: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394). While Arnaud1, Arnaud2 and Arnaud3 disclose examples where the stearin was filtered out of the olein for 20 minutes using pressure (see Arnaud1 page 240, left column; Arnaud2 page 128, left column and Arnaud3 page 390, left column), Arnaud1, Arnaud2 and Arnaud3 fail to disclose using centrifuge to provide the pressure/force to push the filtrate through the filter; However, Seynaeve discloses in example 2 on page 5, that centrifuge filtering (i.e., filtration over a laboratory basket centrifuge) of stearin fraction out of olein fraction, is well known and conventional. Accordingly, it would have been an obvious matter of choice to a skilled artisan at the time the application was filed to have modified Arnaud1, Arnaud2 and Arnaud3 and to have used centrifuge filtering for 20 minutes at a rate encompassing the RPM recited in the claims in order to separate the stearin fraction from the olein fraction, and thus arrive at the claimed limitations.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over NPL Arnaud1, Arnaud2, Arnaud3, Timms and Kaas as applied to claims 1-4 and  7-12 above, and further in view of Mottier et al (US 5,318,777).
Regarding claim 6: Arnaud1, Arnaud2 and Arnaud3 disclose dry fractionating crude chicken fat, where the fat is heated up above the melting point of the fat and slowly cooled down to a desired temperature and the formed solid fat crystals (i.e., stearin) are removed from the fat via filtration or centrifugation leaving the liquid oil (i.e., olein) behind (see Arnaud1 pages 239-241; Arnaud2 page 127-129 and Arnaud3 390-394), but fail to disclose using directly collect or decant the olein fraction; However, Mottier discloses that separating the stearin fraction from the olein fraction by decantation was well known and conventional. Accordingly, it would have been an obvious matter of choice to a skilled artisan at the time the application was filed to have modified Anaud1, Arnaud2 and Arnaud3 and to have used decantation in order to separate the stearin fraction from the olein fraction, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on June 20th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 7-8 of the “Remarks” that the prior art reference fail to render the claimed invention obvious, because the collected crystals at 14.3°C in Arnaud is not a final fractionation. The examiner respectfully disagrees.
As stated above, Arnaud1 specifically discloses an example where the solid fat crystals were collected at 14.3 ºC (see Arnaud1 page 243). Whether Armaund also discloses of another fractionation is immaterial. As Arnaud1 clearly discloses of collecting and examining the crystals formed at 14.3°C, that is, when kept for 110 minutes and for 180 minutes at 14.3°C (see Arnaud1 page 243), which meets the claimed limitations.

Applicant argues on pages 8-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Arnaund discloses heating the poultry oil and then cooling it to 14.3°C  and not cooling the poultry oil to a temperature between 13°C to 17°C as recited in the claims. The examiner respectfully disagrees.
Arnaund discloses cooling the poultry oil following a heating step. The current specification and claims recite cooling poultry oil that clearly was warmer, which does not exclude, or teach away from warming up the poultry oil prior to cooling as disclosed in Arnaund. Accordingly, Arnaund meets the claimed limitations.

Applicant argues on pages 9-10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the disclosure in Arnaud3 that dry fractionation is known to provide stearin fractions with a higher saturated fatty acid content and olein fractions with higher unsaturated fatty acid content is not reliable, because the teaching in Arnaud3 is not supported by further evidence. The examiner respectfully disagrees.
The disclosure in Arnaud3 that dry fractionation is known to provide stearin fractions with a higher saturated fatty acid content and olein fractions with higher unsaturated fatty acid content is a reflection of what is known in the art. Applicant’s unsupported argument the disclosure is conclusory, does not render the disclosure inaccurate, and no further evidence or data is necessary. An Olein fraction (i.e., liquid oil) clearly comprises fatty acids with lower melting points (e.g., unsaturated fats) than a stearin fraction (i.e., solid fat) which comprises fatty acids with higher melting points (e.g., saturated fats).

Applicant argues on page 10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Arnuad 1 discloses on page 243 that the cooling temperature and not the residence time affected the unsaturation state of the olein and stearin fractions, which teaches that the contents of unsaturated fatty acids did not differ between the stearin and olein fractions. The examiner respectfully disagrees.
The disclosure on page 243 of Arnaud 1 that the temperature and not the residence time affected the unsaturation of the fatty acids in the fractions means that the temperature the fractions were collected and not their residence time, affected the unsaturation of the fatty acids in the fractions. This disclosure does not teach the contents of unsaturated fatty acids did not differ between the stearin and olein fractions, or the original poultry fat, as argued by Applicant.

Applicant argues on pages 10-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Applicant submitted references (Lee and Nagaii) disclose dry fractionations of poultry oil without reaching the success attained by Arnuad and later by Applicant. The examiner respectfully disagrees.
The fact that Lee and Nagaii arrived at different results than the results attained by Arnaud and later by Applicant, does not render the claimed invention patentable over the prior art, as Arnaud attained the same results claimed in the current application prior to Applicant’s earliest filing date.

Applicant argues on pages 11-12 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Kaas discloses using a mixer paddle with silicone pads attached wherein the silicone pads are configured to scrap the inner wall of the mixing bowl to provide better mixing, but fails to disclose using the silicone pads configured to scrap the inner wall of the mixing bowl to prevent the formation of solid oil on the inner wall of the mixing bowl as suggested by Applicant. The examiner respectfully disagrees.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). That is, the scraping action of silicone pads that are configured to scrap the inner wall of the mixing bowl to provide better mixing of the poultry oil, will also prevent the formation of solid oil on the inner wall of the mixing bowl.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792